Citation Nr: 0930107	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of a right heel stress fracture.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the RO.  

In May 2007, the Board remanded the issues on appeal to the 
RO for additional evidentiary development.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

Unfortunately, upon review, the Board finds that the 
Veteran's claims must be remanded for further action.  

A remand by the Board confers upon a Veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).   

Where the remand orders of the Board were not complied with, 
the Board itself errs in failing to insure compliance; in 
such situations the Board must remand back to RO for further 
development.

In the present case, the RO did not fully comply with the May 
2007 remand request.  

With regard to the claim of service connection for PTSD, the 
Board instructed the RO to provide the Veteran with a VA 
examination and to undertake further action to attempt to 
verify the Veteran's claimed stressors.  

In compliance with the remand instructions, the Veteran 
underwent a VA examination in December 2008.  Based on his 
examination, the examiner diagnosed the Veteran with Major 
Depression and PTSD related to his Vietnam experiences.

The RO, however, did not take all necessary steps to verify 
the claimed stressors.  

The Board notes that, in a July 2007 stressor statement, the 
Veteran identified two specific stressors relating to his 
service in the Republic of Vietnam.  

First, the Veteran indicated that in approximately September 
1970, he went with a company clerk to a village that had been 
recently destroyed.  The clerk requested that he take 
pictures of him holding a rifle to the head of a dead body.  
The Veteran refused and drove off.  The Veteran specified 
that this occurred while he was assigned to Co. A, 22nd Batt, 
H&S Service, 7th Engineer Bge, DaNang, near Hill 10, outside 
Danang.  

Second, the Veteran wrote that he was driving on Hill 10, 
Highway 1, outside DaNang, in approximately the middle of 
October 1970, when a group of local Vietnamese stopped him, 
forced him out of his truck, and accused him of hitting a 
local boy who had been riding his bicycle.  The Veteran 
feared for his life until an American officer came and 
extricated him from the scene.  

Also, during his December 2008 VA examination, and, 
previously, in a September 2002 Vet Center evaluation, the 
Veteran described another stressor.  He detailed an incident 
in which he was accused of running a Vietnamese motorcyclist 
off the road.  The motorcyclist died, and the Veteran was 
sentenced to 100 days in the stockade (although he only 
actually served 45 days).  

The Board notes that the claims file currently includes 
limited service personnel records.  There is, however, a 
Record of Service showing that the Veteran was assigned to 
"A" Co. (Rein), 7th Engr Bn, Maint Bn, 1st FSR/FLC, while 
serving in the Republic of Vietnam.  

The Record of Service also shows that the Veteran was in 
confinement ("Cnft") from November 4, 1970 to December 16, 
1970 (approximately 40 days), in relation to a special court 
martial.  

In partial compliance with the Board's remand instructions, 
the RO contacted the National Archives and Record 
Administration (NARA) in January 2009, with a request for 
information relating to an incident on September 1, 1970.  
The RO listed the Veteran's unit of assignment as CO A, 22nd 
Batt, H&S Service, 7th Engineering BGE, Da Nang.  NARA 
responded in February 2009, requesting that the RO clarify 
the information about the Veteran's unit.  

The RO, however, did not respond to NARA's request.  Further, 
the RO's initial request to NARA did not identify all 
pertinent dates, since the Veteran identified incidents in 
September and October 1970.  Plus, their request, although 
consistent with the information provided by the Veteran, did 
not provide unit information consistent with the service 
personnel record.  

Since the RO did not take all appropriate steps to attempt to 
verify all of the claimed stressors, the matter must be 
remanded for further development consistent with the Board's 
May 2007 remand.  See Stegall, 11 Vet. App. 268.  

Upon remand, the RO should also attempt to obtain any records 
relating to the special court-martial proceedings identified 
in the Record of Service.  The Board notes that such records, 
which are held by the Federal Government, are generally 
public in nature.  

Accordingly, the Veteran's  authorization is unnecessary to 
obtain them.  See, e.g., Hyatt v. Nicholson,  21 Vet. App. 
390, 395 (2007), order withdrawn, 22 Vet. App. 211 (2008) 
(withdrawn due to the death of the appellant).  

Finally, the RO should make another attempt to obtain any 
service personnel records not currently associated with the 
claims file.  

With regard to the claim of service connection for a right 
foot disorder, the Board's May 2007 remand instructed the RO 
to schedule the Veteran for a VA examination.  The examiner 
was asked to offer an opinion as to whether it is at least as 
likely as not that any current foot disability had its onset 
during the Veteran's active service.  

In compliance with the Board's remand instructions, the 
Veteran underwent a VA examination in November 2008.  The 
examiner noted that, although the Veteran reported sustaining 
an inservice injury that felt like a fracture, the service 
treatment record (STR) documented treatment for Achilles 
tendonitis.  

Based on her examination, the VA examiner diagnosed the 
Veteran with calcaneal spur of the right foot.  She also 
noted that an X-ray study revealed osteophyte formation at 
the second toe tarsometatarsal articulation likely from prior 
trauma and mild irregularity of the great toe IP joint 
surfaces.  

The examiner did not, however, provide an opinion as to the 
likely etiology of the currently-diagnosed right foot 
disabilities.  

Accordingly, the claims file should be returned to the VA 
examiner who examined the Veteran in November 2008, in order 
to obtain the requested etiology opinion.  

Prior to arranging the VA examination, the RO should give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the remanded claims.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

In this regard, the Board notes that the claims file contains 
numerous addresses for the Veteran.  The RO should ensure 
that all notices are sent to the 
Veteran's current mailing address.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other warranted development and/or 
notification prior to adjudicating any claims remaining on 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to verify the Veteran's current mailing 
address.  Thereafter, the RO should send 
the Veteran and his representative a 
letter requesting that the Veteran 
provide sufficient information, and if 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertaining to the remanded 
claim. The RO should also invite the 
Veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  The RO should undertake all necessary 
action to attempt to verify the Veteran's 
claimed stressors, including the 
following:  

(a) The RO should send a follow-up 
request to the National Archives and 
Record Administration's (NARA) with 
specific information concerning the 
Veteran's claimed in-service stressors.  
In addition to providing specific details 
about the claimed incidents, the request 
should clarify that the Veteran was 
assigned to the "A" Co. (Rein), 7th 
Engr Bn, Maint Bn, 1st FSR/FLC, and that 
his claimed stressors are alleged to have 
occurred in September and October 1970.  

(b)  The RO should take appropriate 
action, to include contacting NARA, the 
Veteran's service department, and any 
other appropriate Federal Government 
record custodian, to attempt to obtain 
all records relating to the special court 
martial proceedings for which the Veteran 
was confined from November 1970 to 
December 1970.  

3.  The RO should also make further 
attempts to obtain all service personnel 
records not currently associated with the 
claims file.  

4.  The RO must make as many attempts as 
necessary to obtain the requested records 
and responses, and all records/responses 
obtained should be associated with the 
claims file.  If, after undertaking all 
reasonable efforts, it is determined that 
the records and/or responses cannot be 
obtained and further efforts would be 
futile, the RO should notify the Veteran 
and his representative of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

5.  The RO must also arrange for the 
Veteran's claims file to be returned to 
the examiner who prepared the November 
2008 VA examination report (or a suitable 
substitute if such examiner is 
unavailable), for the purpose of 
completing the previous examination 
request.  

The examiner should thoroughly review the 
claims file, including all pertinent in-
service and post-service medical records, 
and the Veteran's lay assertions.  
Accordingly, she should prepare an 
addendum with an opinion as to whether 
the Veteran has a current right foot 
disability that is at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) etiologically related to any 
in-service event or incident, or is 
otherwise consistent with the Veteran's 
reports of an injury during active 
service.  

The examiner should request any further 
evaluation(s) or testing necessary to 
render the requested opinion.  

The examiner should set forth her 
findings in a printed (typewritten) 
report, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the in-service and 
post-service medical records, and the 
Veteran's lay assertions should be 
provided.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, he or she should indicate 
the rationale for such a conclusion.  

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Following completion of all requested 
development and any further development 
warranted by a complete review of the 
record, the RO should readjudicate the 
claims of service connection for PTSD and 
a right foot disability in light of all 
pertinent evidence and legal authority 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet.  App. 369 (1999); Colon v. Brown, 9 Vet.  App. 104, 108 
(1996); Booth v. Brown, 8 Vet.  App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.  App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


